DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over French et al. (WO 2016/082046) in view of Claussen (DE102008017054A1).
Regarding claim 1, French et al. teaches a system (fig. 1) comprising: an audio transducer (126, paragraph 54) configured to produce one or more electrical signals associated with reproducing an incoming audio signal, the 
	French et al. teaches receiving the audio signal from a current source (paragraph 28) and various implementations for implementing a sensor involving measurement of electrical capacitance, inductance or mutual coupling that varies with displacement of the diaphragm (paragraph 130). 
	Claussen teaches coil displacement sensors for loudspeaker based on the measurement of induced currents in a sensor coil (excursion measuring component including a sense coil), to arrange a fixed measuring coil in the loudspeaker to apply a high frequency signal to the voice coil (generating induced current signal) and to determine displacement of the voice coil from the measurement of the current induced in the measuring coil (analyzing the signals and measuring an excursion distance).  See the abstract and paragraphs. 8-11. When the teachings of French et al. are considered with Claussen the combination suggests wherein the excursion measuring component includes a sense coil, wherein the voice coil is configured to generate an induced current signal through the sense coil that modifies the one or more electrical signals, analyzing the one or more signals from the audio transducer for monitoring an electrical parameter of the induced 
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of French et al. to include the teachings of Claussen, motivation being to correct audio input signal for reducing distortions. 
	Regarding claim 2, these limitations are met in the rejection of claim 1.  French et al. teaches wherein the magnet is coupled to a metal enclosure (magnetic element positioned between the bottom plate 212 and top plate 214, the plate manufactured from any suitably magnetically material such as low carbon steel, paragraph 68).
	Regarding claim 3, these limitations are met in the rejection of claim 1.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over French et al. in view of Claussen et al. and Lindemose et al. (WO 2017/198274).
	Regarding claim 4, these limitations are met in the rejection of claim 1.  However, French et al. and Claussen et al. do not specifically recite a flexible printed circuit. 

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of French et al. to include the teachings of Claussen and Lindemose et al., motivation being to correct audio input signal for reducing distortions and to provide audio transducer with diaphragm circuitry that reduces space and cost. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA N. HOLDER whose telephone number is (571)272-5370.  The examiner can normally be reached on Monday - Friday 7:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571 270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/REGINA N HOLDER/         Primary Examiner, Art Unit 2688